Pope, Judge.
This is a discretionary appeal from the judgment of the superior court affirming an award of the State Board of Workers’ Compensation which held that claimant had suffered a change in condition from partial to total economic disability. Held:
1. The full board adopted in toto the following findings of fact and conclusions of law of the Administrative Law Judge: “1. By a prior award of the Board dated June 16, 1981, claimant was awarded total disability income benefits from July 17, 1980 forward as a result of a compensable back injury that occurred on March 13, 1980. 2. On September 16, 1983, claimant returned to work for this employer at a salary less than his pre-injury average weekly wage. The employer/ self-insurer commenced payment of a temporary partial disability income benefit of $24.79 per week after the return to work. 3. Claimant on his return was given a sedentary type position wherein he was required to work for about 32 hours per week. 4. On December 9, 1983, claimant was terminated from this sedentary type job as claimant could no longer physically perform the work. 5. Claimant’s subsequent economic total disability from December 9, 1983 onward was proximately caused by his compensable back injury of March 13, 1980. Claimant is entitled to recommencement of payment of the total disability income benefit of $110.00 per week effective from December 9, 1983 forward.”
“In Fireman’s Fund American Ins. Co. v. Hester, 115 Ga. App. 39 (153 SE2d 662) [(1967)] it was held: ‘The Georgia [Workers’] Compensation Act [OCGA § 34-9-102 (f)] requires that an award of the Board of [Workers’] Compensation shall be accompanied by a statement of findings of fact upon which it is made in order that the losing party may intelligently prepare his appeal and that the cause may *542thereupon be intelligently reviewed. To fulfill this requirement, the findings of fact must consist of a concise but comprehensive statement of the cause and circumstances of the accident as found to be true by the Board of [Workers’] Compensation and similar findings of fact upon any material issue in the case.’ ” Malone v. Fireman’s Fund Ins. Co., 147 Ga. App. 264 (1) (248 SE2d 544) (1978). The above-quoted award does not show upon what facts the finding was predicated that claimant’s disability was proximately caused by his previous back injury. Further, the award discloses no facts supporting the findings that claimant was terminated or that he could no longer physically perform the sedentary work provided him by appellant employer. It follows that the award does not meet the test set forth in Malone, supra. Accord Cincinnati Ins. Co. v. Roberts, 148 Ga. App. 60 (251 SE2d 87) (1978); Hodges v. Fidelity & Cas. Co., 105 Ga. App. 273 (124 SE2d 435) (1962).
Therefore, the judgment of the superior court is reversed with direction that the case be remanded to the State Board of Workers’ Compensation with direction that it make findings of fact in accordance with OCGA § 34-9-102 (f).
2. In light of our holding in Division 1, supra, we do not reach the merits of appellant’s remaining enumeration of error which challenges the sufficiency of the evidence to support the award.

Judgment reversed with direction.


Deen, P. J., McMurray, P. J., Sognier and Benham, JJ., concur. Beasley, J., concurs specially. Banke, C. J., Birdsong, P. J., and Carley, J., dissent.